DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 1, drawn to a method of generating ultrasound images with reduced speckle at two different positions and angles by repositioning the ultrasound probe with respect to an object being imaged and compensating for tissue distortion.
Group II, claims 2-18, drawn to a method of generating ultrasound images with reduced speckle wherein the images correspond to the same voxel at different angles.
Group III, claims 19-25
Group IV, claim 26, drawn to a method of generating ultrasound images with reduced speckle that aligns image data corresponding to the same voxel at different angles based on collected movement data.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III, and IV lack unity of invention because even though the inventions of these groups require the technical feature of ultrasound imaging with reduced speckle; acquiring data using ultrasound for a voxel from multiple angles; and frequency compounding and angle compounding the data, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Asaka et al. (US 2016/0140738A1) (hereinafter “Asaka”).
Asaka teaches ultrasound imaging with reduced speckle (“compound image clearly drawing a body tissue while suppressing the influence of random noise and reducing artifacts and noise” [0099]; also see clms 1-9, [0003]-[0008], [0057], figs. 5, 7, 9, 11 and assoc. par.); 
acquiring data using ultrasound for a voxel from multiple angles (clms 1-9, “a steering angle is changed, with the scans at least partly overlapping, will be described below. The steering angle is the angle defined between a straight line” [0037]-[0038], fig. 2 and assoc. par.); and 
frequency compounding and angle compounding the data (“A compound image is formed by controlling the frequency compounding unit 211” [0110]; “a spatial compound image is formed for each transmission center frequency band (step S305). That is, a spatial compound image is generated based on the pixel values on each of ultrasonic images with different steering angles, weight information, and similarity degree information” [0150]; “compounding unit” in  figs. 1-2, 6-7, 8-9 and assoc. par.).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species. Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAMES F MCDONALD/           Examiner, Art Unit 3793                                                                                                                                                                                             
/SERKAN AKAR/           Primary Examiner, Art Unit 3793